Citation Nr: 1448126	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-40 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to the left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The appellant had active duty training with the Army National Guard from November 1987 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In September 2014, the appellant clarified that he did not wish to have a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service treatment records document pain and trauma to the left knee during the appellant's active duty training (ACDUTRA).  The term "active military, naval, or air service," as used in 38 C.F.R. § 3.303(a), includes active duty and any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  See 38 C.F.R. § 3.6.  

In June 1988, a few months after this training, a treatment record documents that there was a question of degenerative joint disease of the left knee.  Although the RO denied the claim on the conclusion that the disability existed prior to the ACDUTRA, there is a September 1987 Report of Medical Examination of record and this record does not note a pre-existing knee disability.  Instead, the record only notes a scar to the left knee below the patella with the clinical evaluation of the left knee noted to be normal.  Under these facts, as there was an examination upon his entrance into ACDUTRA, the presumption of soundness attaches.  See 38 C.F.R. § 3.304; Smith v. Shinseki, 24 Vet. App. 40 (2010).  The question that remains is whether there is a current left disability due to the appellant's ADCUTRA, to include trauma incurred therein.  Here, VA has not yet provided an examination in which an examiner provides an etiology opinion and under these facts there is a duty to provide such an examination with opinion.  See 38 C.F.R. § 3.159(c)(4) ; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to entitlement to service connection for the left hip disability, the appellant contends that it is secondary to the left knee disability.  See 38 C.F.R. § 3.310.  As such, it is inextricably intertwined with the consideration of the left knee disability, and further, upon remand, the examiner should address the questions of secondary service connection.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

In addition, there is some indication that there are outstanding private medical records.  Upon remand, the AOJ should seek any outstanding records.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1)  Send to the appellant and his representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the appellant furnish or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

2)  The appellant should be scheduled for an appropriate VA examination regarding the etiology of left knee and hip disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should obtain a history from the appellant.  All necessary tests should be conducted.

The examiner should specifically address the following:

a)  Is it at least as likely as not that any diagnosed left knee disability began during or is otherwise attributable to the appellant's ACDUTRA completed from November 1987 to March 1988?

b)  Is it at least as likely as not that any diagnosed left hip disability is caused or aggravated by the left knee disability?

The rationale for any opinion offered should be provided.   

3)  Thereafter, the appellant's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



